Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vladimir Raskin on 2/1/22.

				        Claims
9.‎      ‎(Currently Amended) A method of decoding data, comprising:‎
receiving 128b/132b line encoded data by an input/output (I/O) interface of an electronic ‎device, the 128b/132b line encoded data having a four-bit block header followed by a 128 bit ‎block payload;‎
identifying by the I/O interface a block header having an arrangement of bits, the block ‎header defining the content of a block payload using two block header types comprising a data ‎block header type and a control block header type, wherein a bit rate clock is to enable correction of errors in the block header without re-transmission of the block header and the block payload; and
wherein a hamming distance between the two block header types is four‎.

15. (Currently Amended) The method of claim 9, further comprising deriving by the I/O interface a recovered symbol clock from the bit rate clock embedded in the line encoded data.

17. (Original) A method of encoding data, comprising:
	establishing by an input/output (I/O) interface of an electronic device, a block header
having an arrangement of 
, wherein a hamming distance between the two block header types is four; and
	transmitting by the I/O interface, the block header followed by a block payload comprising 128 bits of block data, wherein a bit rate clock is to enable correction of single bit errors in the block header without retransmission of the block header and the block payload.
        					     Allowability
Claims 1-21 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Bader et al. - U.S. Patent No. 7,043,671) teaches: a transmission and distribution system which includes a plurality of payloads, and where different levels of protection are applied to different sets of bits in each payload. Further, the system divides each payload with the associated bits into high priority bits and low priority bits, wherein, a group of check bits are formed for each payload by applying an error correction algorithm to the high priority bits in the payload. Also, the system creates each payload from a first set of the high priority bits, the check bits, the low priority bits and a redundant set of the high priority bits and the check bits and transmits the payloads formed from the first set of the high priority bits, the check bits, the low priority bits and the redundant set of the high priority bits and the check bits.

     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                        CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
            EA
          2/1/22


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112